Citation Nr: 9912228	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  93-05 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had a confirmed period of active duty active duty 
from November 1990 to April 1991.  The veteran reports a 
period of active duty from January 1979 to January 1982 and 
periods of reserve duty.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal of a September 1991 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that rating determination, the RO granted service 
connection for bronchial asthma, and assigned a 10 percent 
evaluation.

Since he continues to disagree with the current rating 
assigned, the claim of an increased rating above 10 percent 
for his disability remains at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits is awarded).

The Board further notes that VA Trachea and Bronchi and 
Respiratory examinations were ordered in conjunction with the 
veteran's claim in 1997. The record contains a report dated 
in September 1997, which indicates that the veteran failed to 
report for his Respiratory examination. The governing 
regulation provides that when entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and a claimant, without good cause, fails to report for such 
examination, action shall be taken in accordance paragraphs 
(b) or (c) of 38 C.F.R. § 3.655 (1998).  Paragraph (b) 
provides that when the examination was scheduled in 
conjunction with an original claim for compensation, the 
claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(a)(b) (1998). Consequently, for reasons set 
forth herein, the Board will review the veteran's claim based 
on the evidence of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran failed to report for a VA respiratory 
(obstructive, restrictive, and interstitial) examination on 
September 1997, which was scheduled in connection with his 
claim for an increased disability rating for his for 
bronchial asthma disability.  

3.  Good cause for his failure to report is not shown and the 
evidence of record is not adequate for evaluating his 
service-connected bronchial asthma disability under the new 
criteria.

4.  The veteran's asthma is not shown to involve frequent 
asthma attacks with moderate dyspnea on exertion between 
attacks and no pulmonary function test results indicating 
that an evaluation in excess of 10 percent is warranted.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bronchial asthma have not been satisfied.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.321, 3.655, 4.1, 4.2, 4.7, 4.10, 4.97, Code 6602 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service connected 
disabilities within the meaning of 38 U.S.C.A. § 5107(a); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for a increased disability evaluation for 
a service connected disorder had been considered by the VA, 
he established a well-grounded claim for a increased rating).  
The Board is satisfied that all appropriate development has 
been accomplished to the extent the cooperation of the 
appellant permitted, and the VA has no further duty to assist 
the veteran in developing facts pertinent to his claim.  The 
veteran has not advised the VA of the existence of additional 
evidence, which may be obtained. 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.


BACKGROUND

The appellant had appealed for an increased rating for 
bronchial asthma, currently evaluated as 10 percent 
disabling.  His current disability is rated under 38 C.F.R. 
Part 4, Diagnostic Code 6602 described as mild bronchial 
asthma; paroxysms of asthmatic type breathing occurring 
several times a year with no clinical findings between 
attacks.  The appellant contended that his asthmatic 
condition is moderately severe and should be rated as 30 
percent disabling.

The veteran underwent a VA medical examination that was 
conducted in August 1992.  The appellant's clinical history 
showed coughing, wheezing, and difficulty breathing which 
started two years prior.  Asthma was diagnosed when the 
appellant was in the Air Force in 1990, and it was noted that 
he had been treated with vitellin
and Azmacort inhaler.  The examination did not include 
pulmonary function tests as recommended by the VA's 
Physician's Guide for Disability Evaluation Examinations, 
IB11-56, March 1, 1985.  The appellant stated in his appeal 
to the Board dated February 1993 that he goes "to the VA for 
routine care" for his asthma.  There were no medical records 
in the file subsequent to the VA examination in August 1992.

The Board was of the opinion that a thorough and 
contemporaneous pulmonary examination would be of assistance 
to the Board in rendering a determination in this case.  
Littke v. Derwinski, 1 Vet.App. 90 (1990, 1991).  To ensure 
that the VA had met its duty to assist the claimant in 
developing the facts pertinent to the claim, the Board issued 
a November 1994, Remand Decision.  In pertinent part, the RO 
was directed to ascertain the appellant's reported dates of 
service and periods of reserve duty; obtain the dates and 
location of the VA facility which had been treating the 
appellant; and provide the appellant with VA examination by a 
specialist in pulmonary disorders in order to determine the 
severity of the bronchial asthma.  The examination was 
intended to focus on findings regarding the frequency of 
asthmatic attacks and pulmonary function tests. 

Thereafter, the RO's March 1995 letter sent to the veteran, 
requested dates of service, and dates and locations of 
treatment received at VA medical centers.

The veteran responded with an April 1995 letter, which 
included service dates, and reported receipt of VA treatment 
at the Brooklyn VAMC from October 1991 to May 1995, and the 
Miami VAMC during March 1993.   An undated RO evidence 
checklist reports receipt of all evidence; and are included 
in the record, and summarized as follows:

On March 1991 the appellant was shown with a productive 
cough.  During May 1992, a diagnosis of exercise induced 
asthma was noted.  Pulmonary Function testing on May 1992 
revealed a FEV-1 of 95% predicted, and a FEV-1/FVC of 96% 
post bronchodilator, with a noted diagnosis of mild 
obstructive impairment with significant bronchodilator 
response.  A computed axial tomography (CAT), dated July 
1992, was negative.  A November 1993 Pulmonary Function Test 
revealed a FEV-1 of 92% and a FEV-1/FVC-1 77 post 
bronchodilator, with a noted diagnoses of mild obstructive 
type of ventilatory deficit, with significant response to 
bronchodilator.  An October 1994 report revealed no 
difficulties.  A diagnosis of asthma, well controlled, 
following a coughing spell is shown in a May 1995 report.

Two RO Reports of Contact, dated May 1996 and June 1996, 
reported the veteran as a "no show" for a scheduled March 
1996 VA examination.

A November 1996 VAMC examination report notes that a 
scheduled trachea/bronchi examination was canceled on 
February 1997 by the VAMC as the veteran failed to report.

The veteran underwent a September 1997 VA examination.  The 
veteran's medical history included bronchial asthma since 
1991 and mitral value prolapce proved by echocardiogram.  
Subjective complaints included a cough, bronchi phlegm at 
times; shortness of breath and no chest pain.  Objective 
findings included normal blood pressure readings; no 
shortness of breath; no clubbing of finger; no heart murmur; 
no gallop; lungs were clear, with X-ray diameter of chest 
normal, hypersant [(sic) should be hyperresonance], on 
percussion no wheezing; "ADB" [abdomen] no tenderness or 
palpation of liver, spleen, and kidneys; and no leg edema.  
There was no presence of cor pulmonale; reported asthmatic 
attacks six times a year, with use of Proventil and Azmacort 
inhaler; no indication of cyanosis/clubbing of extremities; 
there was some coughing with yellowish and brown sputum; on 
exertion there was "some dyspnea not a execertion or at 
rest" [(sic) some dyspnea not at exertion or at rest]; and 
no evidence of infectious disease.  No diagnostic or clinical 
test results were noted, pending Lab results and pulmonary 
function test.  The examiner's diagnoses included bronchial 
asthma in remission.

The veteran then failed to report for a scheduled September 
1997 VA respiratory (obstructive, restrictive, and 
interstitial) examination at the same VAMC.

The RO submitted an October 1998 letter to the veteran, 
wherein the veteran was asked if he was willing to report for 
a VA examination.  The RO further noted the veteran's prior 
failure to report, and provided him with a copy of a 
Statement in Support of Claim form.  The RO further stated 
that the veteran's failure to report would result in the 
denial of his claim for an increased evaluation.

A February 1999 VAMC summary report of past clinic visits 
over a two-year reveals a February 1997 BEAL 6E (PC/PULM: G) 
canceled by clinic; a February 1997 BEAL 6E (PC/PULM: G) 
canceled by patient; a February 1997 CARDIO-ECHO 10th FL, a 
September 1997 COMP/PEN G/MED GRNG FL, a September 1997 
CARDIO-EKG 9th Fl, a November 1997 BEAL 6E (PC/PULM: G), all 
canceled by the veteran.  A November 1997 BEAL 6E (PC/PULM: 
G) canceled by clinic.  NO-show (s) on February 1997 BEAL 6E 
(PC/PULM: G) and March 1998 PULMONARY FUNCTION 10th Fl.  
Clinic cancellations on August 1998 BEAL 6E (PC/PULM: G), 
August 1998 COMP/PEN G/MED GRND Fl, PULMONARY FUNCTION 10th 
Fl, and August 1998 COMP/ PEN G/ MED Fl.  A NO-SHOW for an 
August 1998 Pulmonary Function 10th Fl.

The RO then provided the veteran with a copy of the 
supplemental statement of the case (SSOC), dated February 
1999, including Diagnostic Code 6602, 38 C.F.R. § 4.97.


ANALYSIS

The Board notes that the schedular criteria for evaluating 
respiratory system disabilities were amended by 61 FR 46720 
(Sept. 5, 1996), effective October 7, 1996.  The criteria 
affected include 38 C.F.R. § 4.97, Diagnostic Code 6602, 
which has been used by the RO to evaluate the veteran's 
bronchial asthma.  In rating cases "where a law or 
regulation changes after a claim has been filed or reopened, 
but before administrative or judicial process has been 
concluded, the version most favorable to [the veteran 
applies] . . . unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs [] to do 
otherwise and the Secretary did so." Karnas v. Derwinski, 1 
Vet. App. at 313.  

Further, while this matter was in appellate status, the 
United States Court of Appeals for Veterans Claims (Court) 
entered a decision in Fenderson v. West, 12 Vet. App. 119 
(1999), that held that there is an important distinction 
between where a claimant is dissatisfied with the initial or 
original rating assigned to a disability following the grant 
of service connection, and claims for an increased rating.  
At the time of initial ratings, ratings may be assigned for 
separate periods of time based on the facts found, a practice 
characterized by the Court as a "staged rating."  Thus, the 
adjudicators and the Board can not limit consideration to 
just the evidence that pertains to the present level of 
disability.  Hence, Francisco v. Brown, 7 Vet. App. 55 
(1994), does not control.  

In this case, the RO characterized the issue as "evaluation 
of bronchial asthma," and the adjudicators clearly did not 
limit their review of the evidence and they considered all 
the evidence reflecting on the manifestations of the 
bronchial asthma since the claim was filed.  The rating 
assigned by the RO was a 10 percent evaluation and, for 
reasons discussed below, the Board concurs that this is the 
correct evaluation.  Thus, this case raises no question of a 
"step rating." Accordingly, the Board finds that the RO's 
characterization created no substantive prejudice to the 
claimant under Fenderson, and thus no requirement that the 
matter again be returned to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board further finds that the RO's failure to notify the 
appellant of the new statutory criteria did not prejudice the 
veteran.  In this instance, the appellant was notified of the 
necessity to report for a September 1997 VA (Respiratory) 
examination, based on the Board's November 1994 Remand 
Decision.  The appellant's September 1997 failure to report 
includes a record that contains numerous reports of the 
veteran's failure to report for VA examinations, in 
conjunction with an original claim.  

The governing regulation provides that when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without good cause, fails to 
report for such examination, action shall be taken in 
accordance paragraphs (b) or (c) of 38 C.F.R. § 3.655 (1998).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  Paragraph (b) provides that 
when the examination was scheduled in conjunction with an 
original claim for compensation, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(a)(b) 
(1998).  The RO's February 1999 supplemental statement of the 
case clearly reflects a rating based on the entire evidence 
of the case.  Consequently, consistent with Fenderson, supra, 
the Board will review the veteran's claim based on the entire 
evidence of record.

As previously noted, where regulations change during the 
course of an appeal, the Board must determine, if possible, 
which set of regulations, the old or the new, is more 
favorable to the claimant and apply the one more favorable to 
the case. VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. App. at 312-
13.  The Board emphases that this determination depends on 
the facts of the particular case and therefore is made on a 
case-by-case basis.  VAOPGCPREC 11-97 at 2.

The veteran's asthma has been evaluated under 38 C.F.R. § 
4.97, Diagnostic Code 6602 (1996) of the VA Rating Schedule.  
Under this criteria, in effect prior to October 7, 1996, a 10 
percent evaluation was warranted for mild paroxysms of 
asthmatic type breathing, characterized by high pitched 
expiratory wheezing and dyspnea, occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
evaluation required moderate, rather frequent asthma attacks 
with moderate dyspnea on exertion between attacks.

Effective October 7, 1996, bronchial asthma is to be 
evaluated under the General Rating Formula for Bronchial 
Asthma. 61 Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. § 
4.97, Diagnostic Code 6602).  According to the General Rating 
Formula for Bronchial Asthma, a 10 percent evaluation is 
warranted for forced expiratory volume in one second (FEV- 1) 
of 71 to 80 percent of predicted value; or a ration of FEV-1 
to forced vital capacity of 71 to 80 percent, or intermittent 
inhalation or oral bronchodilator therapy.  A 30 percent 
evaluation under the new criteria contemplates FEV-1 of 56 to 
70 percent of predicted or; FEV-1/FVC of 56 to 70 percent, 
or; daily inhalation or oral bronchodilator therapy, or; 
inhalation anti-inflammatory medication.  A 60 percent 
evaluation under the new criteria contemplates FEV-1 of 40 to 
55 percent of predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; at least monthly visits to a physician for required care 
of exacerbations, or; intermittent (at least three per year) 
course of systemic (oral or parenteral) corticosteroids.  A 
Note, which follows these provisions, indicates that in the 
absence of clinical findings of asthma at the time of the 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97, 61 Fed. Reg. 46,720-731, 
Diagnostic Code 6602.

As noted above, with respect to the rating criteria in effect 
prior to October 1996, the available evidence simply does not 
reveal frequent asthma attacks with moderate dyspnea on 
exertion between attacks.  None of the clinical records in 
this case confirms moderate dyspnea on exertion between 
attacks.  Moreover, as the veteran failed to report for a 
scheduled September 1997 Pulmonary Function Test, and has not 
facilitated the RO's efforts in this regard, and the most 
recent November 1993 pulmonary function test results are of 
record, the claim must be evaluated on the basis of the 
available medical evidence.  

In that regard, the Board finds that the veteran's clinical 
records do not describe the type of frequency or intensity of 
symptoms that would warrant an evaluation in excess of 10 
percent under the old criteria or new criteria.  The report 
of the September 1997 (Trachea and Bronchi) VA examination 
shows that the veteran had reported asthmatic attacks 
occurring only on a frequency of about six times per year and 
occasional coughing, but no dyspnea on exertion.  There were 
no records of treatment since May 1995, during which time he 
had a coughing spell.  The Board further observes that during 
May 1992 a diagnosis of mild obstructive impairment with 
significant bronchodilator response essentially continued 
through November 1993.  However, following an October 1994 
report of no difficulties, and a May 1995 diagnosis of a 
well-controlled asthma, the veteran's bronchial asthma was 
noted to be in remission.  While some asthmatic type symptoms 
with exertion have been noted, moderate dyspnea on exertion 
between attacks has not been demonstrated at any time.  The 
pulmonary function test results from 1992 and 1993 plainly do 
not support the current ten percent evaluation and thus 
afford no basis for a rating in excess of that currently 
assigned.  Consequently, it is clear that the moderate 
disability necessary for the next higher evaluation of 30 
percent rating has not been demonstrated at any time under 
either the old or new criteria.

Clearly, the Board's ability to assess the veteran's current 
level of disability would have been enhanced with complete VA 
examination results.  Thus, the Board is cognizant of the VA 
burden to demonstrate that notice was sent to appellant's 
"latest address of record," and, in addition, the Secretary 
must show that the appellant lacked "adequate reason" (see 38 
C.F.R. § 3.158(b) (1998)), or "good cause" (see 38 C.F.R. § 
3.655), for failing to report for the scheduled examination.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

Here, in response to the Board's November 1994 Remand, the RO 
scheduled the veteran for two September 1997 VA examinations 
at the same VAMC.  The RO utilized the same address that had 
been used for the duration of the veteran's claim as there 
had been no indication that the correspondence, including 
benefits payments, had been returned as undeliverable.  The 
RO's efforts in this regard are documented throughout the 
veteran's claim folder, particularly following the Board's 
November 1994, Remand Decision.  The RO's October 1998 letter 
and February 1999 SSOC adequately advised the veteran that 
failure to report would result in "reduction or termination" 
of benefits.  See Connolly v. Derwinski, 1 Vet. App. 566 
(1991); 38 C.F.R. 3.655.  The Board finds this notice 
sufficient to invoke § 3.655 without violating Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The veteran is reminded that the VA's duty to assist him is 
not unilateral; the veteran also has an obligation to assist 
in the adjudication of his claim.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  The veteran must be prepared to 
meet his obligations by cooperating with the VA's efforts to 
provide an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  See 
Olson v. Principi, 3 Vet. App. 480 (1992).  Since the veteran 
has not been cooperative in the VA's attempts to develop the 
claim, and the available record does not present a basis for 
an evaluation in excess of 10 percent, the claim must be 
denied.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claim that would give rise to reasonable doubt in favor of 
the veteran, the provisions of 38 U.S.C.A. § 5107(b) (West 
1991) are not applicable.

The above determination is based upon consideration of the 
claim in light of the applicable provisions of the VA's 
rating schedule.  Additionally, the Board finds, as did the 
RO, that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards." 38 C.F.R. § 3.321(b)(1) (1998).  In this regard, 
the Board finds that there has been no showing that the 
veteran's asthma has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated as 10 percent disabling, is denied.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

